Order unanimously affirmed without costs. Memorandum: Plaintiffs claim against defendant school district accrued on December 30, 1989, the date payment was due from defendant and, consequently, the date upon which plaintiffs damages were "ascertainable” (Matter of Board of Educ. [Wager Constr. Corp.] 37 NY2d 283, 290). Plaintiffs notice of claim would be timely if it was mailed by March 30, 1990 (see, Matter of Central School Dist. No. 1 v Double M. Constr. Corp., 41 AD2d 771, 772, affd 34 NY2d 695). Because the date the notice of claim was mailed cannot be ascertained from this record, this issue cannot be resolved on defendant’s motion for summary judgment. (Appeal from Order of Supreme Court, Wayne County, Sirkin, J.—Dismiss Complaint.) Present—Doerr, J. P., Denman, Green, Balio and Davis, JJ.